UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2011 Semiannual Report to Shareholders DWS Strategic Value Fund Contents 4 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 12 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2011 Average Annual Total Returns as of 5/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 14.10% 23.72% -4.87% -1.90% 1.67% Class B 13.61% 22.73% -5.67% -2.71% 0.84% Class C 13.66% 22.79% -5.58% -2.62% 0.91% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 7.54% 16.60% -6.73% -3.05% 1.07% Class B (max 4.00% CDSC) 9.61% 19.73% -6.29% -2.88% 0.84% Class C (max 1.00% CDSC) 12.66% 22.79% -5.58% -2.62% 0.91% No Sales Charges Life of Class S* Life of Institutional Class** Class R 13.92% 23.23% -5.19% -2.20% 1.36% N/A N/A Class S 14.21% 24.01% -4.71% -1.76% N/A -0.11% N/A Institutional Class 14.31% 24.15% -4.51% -1.56% N/A N/A 4.16% S&P 500® Index+ 15.03% 25.95% 0.91% 3.32% 2.64% 3.92% 6.58% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Class S shares commenced operations on February 28, 2005. Index returns began on February 28, 2005. **Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 12.45% -3.63% -1.99% 2.21% Class B 11.52% -4.45% -2.80% 1.38% Class C 11.60% -4.35% -2.72% 1.45% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.98% -5.52% -3.14% 1.61% Class B (max 4.00% CDSC) 8.52% -5.07% -2.97% 1.38% Class C (max 1.00% CDSC) 11.60% -4.35% -2.72% 1.45% No Sales Charges Life of Class S* Life of Institutional Class** Class R 11.97% -3.96% -2.29% 1.89% N/A N/A Class S 12.63% -3.49% -1.87% N/A -0.19% N/A Institutional Class 12.86% -3.28% -1.66% N/A N/A 4.19% S&P 500® Index+ 15.65% 2.35% 2.62% 3.29% 3.73% 6.50% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Class S shares commenced operations on February 28, 2005. Index returns began on February 28, 2005. **Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.21%, 2.08%, 1.95%, 1.63%, 1.02% and 0.82% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares prior to October 1, 2003 are derived from the historical performance of Class A shares of DWS Strategic Value Fund (formerly DWS Dreman High Return Equity Fund) during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Strategic Value Fund — Class A [] S&P 500 Index+ Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 5/31/11 $ 11/30/10 $ Distribution Information: Six Months as of 5/31/11: Income Dividends $ Lipper Rankings — Large-Cap Value Funds Category as of 5/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 40 3-Year of 98 5-Year of 97 10-Year of 88 Class B 1-Year of 57 3-Year of 5-Year of 99 10-Year of 96 Class C 1-Year of 55 3-Year of 5-Year of 99 10-Year of 95 Class R 1-Year of 48 3-Year of 99 5-Year of 98 Class S 1-Year of 35 3-Year of 97 5-Year of 95 Institutional Class 1-Year of 33 3-Year of 97 5-Year of 94 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class B shares; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (December 1, 2010 to May 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended May 31, 2011 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS Strategic Value Fund 1.22% 2.04% 1.98% 1.52% .99% .84% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 5/31/11 11/30/10 Common Stocks 100% 99% Cash Equivalents 0% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 5/31/11 11/30/10 Financials 22% 12% Energy 12% 21% Health Care 12% 11% Industrials 11% 9% Consumer Staples 9% 10% Utilities 9% 3% Consumer Discretionary 8% 8% Information Technology 8% 17% Telecommunication Services 6% 6% Materials 3% 3% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at May 31, 2011 (36.2% of Net Assets) 1. Altria Group, Inc. Parent company operating in the tobacco and food industries 5.3% 2. AT&T, Inc. Provider of communications services 4.8% 3. Apache Corp. Explorer, developer and producer of natural gas and crude oil 3.7% 4. Apple, Inc. Manufacturer of personal computers and communication solutions 3.5% 5. Oracle Corp. Provider of database management software 3.4% 6. AutoZone, Inc. Retailer of automotive parts, chemicals and accessories 3.2% 7. Precision Castparts Corp. Manufacturer of complex metal components and products 3.1% 8. Yum! Brands, Inc. Operator of fast food franchises 3.1% 9. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescrition self-medications 3.1% 10. PNC Financial Services Group, Inc. Provider of diversified financial services organization 3.0% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 12. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of May 31, 2011 (Unaudited) Shares Value ($) Common Stocks 99.8% Consumer Discretionary 8.5% Auto Components 0.7% Autoliv, Inc. (a) Hotels Restaurants & Leisure 3.6% Royal Caribbean Cruises Ltd.* Yum! Brands, Inc. (a) Media 1.1% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" (a) Specialty Retail 3.1% AutoZone, Inc.* (a) Consumer Staples 9.2% Food & Staples Retailing 0.8% SUPERVALU, Inc. (a) Wal-Mart Stores, Inc. Food Products 2.7% Flowers Foods, Inc. (a) General Mills, Inc. H.J. Heinz Co. Household Products 0.4% Procter & Gamble Co. Tobacco 5.3% Altria Group, Inc. (a) Energy 12.5% Energy Equipment & Services 0.5% Diamond Offshore Drilling, Inc. (a) Oil, Gas & Consumable Fuels 12.0% Apache Corp. Chevron Corp. Devon Energy Corp. EOG Resources, Inc. Marathon Oil Corp. Occidental Petroleum Corp. Valero Energy Corp. Whiting Petroleum Corp. Financials 21.7% Capital Markets 1.7% Ares Capital Corp. Bank of New York Mellon Corp. Morgan Stanley Commercial Banks 5.3% Comerica, Inc. Huntington Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. US Bancorp. Wells Fargo & Co. Diversified Financial Services 5.4% Bank of America Corp. Citigroup, Inc. (a) JPMorgan Chase & Co. Insurance 3.7% Aflac, Inc. Allstate Corp. Everest Re Group Ltd. Hartford Financial Services Group, Inc. Loews Corp. MetLife, Inc. (a) Reinsurance Group of America, Inc. Real Estate Investment Trusts 5.3% Annaly Capital Management, Inc. (REIT) Chimera Investment Corp. (REIT) Federal Realty Investment Trust (REIT) Simon Property Group, Inc. (REIT) Weyerhaeuser Co. (REIT) (a) Thrifts & Mortgage Finance 0.3% People's United Financial, Inc. (a) Washington Mutual, Inc.* Health Care 11.7% Health Care Providers & Services 0.4% Express Scripts, Inc.* Life Sciences Tools & Services 0.9% Life Technologies Corp.* Pharmaceuticals 10.4% Bristol-Myers Squibb Co. Eli Lilly & Co. (a) Johnson & Johnson (a) Merck & Co., Inc. Mylan, Inc.* (a) Pfizer, Inc. Industrials 10.9% Aerospace & Defense 7.0% Honeywell International, Inc. Precision Castparts Corp. (a) United Technologies Corp. (a) Machinery 2.9% Parker Hannifin Corp. Road & Rail 1.0% CSX Corp. Information Technology 7.8% Communications Equipment 0.5% Harris Corp. (a) Computers & Peripherals 3.5% Apple, Inc.* IT Services 0.4% Computer Sciences Corp. (a) Software 3.4% Oracle Corp. Materials 2.8% Metals & Mining Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. (a) Telecommunication Services 5.9% Diversified Telecommunication Services AT&T, Inc. Frontier Communications Corp. (a) Windstream Corp. (a) Utilities 8.8% Electric Utilities 5.4% American Electric Power Co., Inc. Duke Energy Corp. (a) Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. PPL Corp. (a) Independent Power Producers & Energy Traders 1.5% AES Corp.* Constellation Energy Group, Inc. Multi-Utilities 1.9% Ameren Corp. Dominion Resources, Inc. (a) Public Service Enterprise Group, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $1,831,103,282) Securities Lending Collateral 17.0% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $291,026,980) Cash Equivalents 0.4% Central Cash Management Fund, 0.13% (b) (Cost $6,717,367) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,128,847,629)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $2,132,479,650. At May 31, 2011, net unrealized depreciation for all securities based on tax cost was $130,156,969. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $127,322,339 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $257,479,308. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at May 31, 2011 amounted to $287,574,465, which is 16.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At May 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 6/17/2011 ) Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
